GLADNEY, Judge.
Plaintiff instituted this suit on a chattel mortgage note dated April 4, 1952, for the sum of $2,583.84, signed and executed by Frank Owen Looney and due and payable $107.66, with interest and in 20-4 monthly installments of attorney’s fees as provided for, all subject to certain credits hereinafter noted. Through his answer, defendant interposed a plea of settlement or payment, alleging plaintiff accepted return of the mortgaged property in full satisfaction of the indebtedness. The trial court sustained the defense and plaintiff has appealed to this court.
The Constitution provides the appellate jurisdiction of the Supreme Court shall extend to a civil suit of this nature where the amount in dispute shall exceed $2,000.00, exclusive of interest. LSA-Const. Art. 7, § 10. Attorney’s fees must be considered in arriving at the amount in controversy for the purpose of determining the appellate jurisdiction.
The amount for which plaintiff seeks judgment is the sum of $2,583.82 with 8% interest thereon from December 4, 1952,. less payments of $107.60 made on May 8,. June 17, July 9, August 6, September 9, October 8 and November 17, of the year 1952, together with 15% attorney’s fees, claimed on the amount due and exigible and as fixed in the instrument sued upon. By simple computation it will be found the amount in controversy, exclusive of interest, exceeds the sum of $2,000.
Therefore, in accordance with Act No. 19 of 1912, LSA-R.S. 13:4441, 13:4442, it is ordered that the appeal in this case be-transferred to the Supreme Court of Louisiana. The appellant is hereby granted a period of sixty days from the date this decree becomes final to file the necessary transcript and perfect its appeal, and should it fail to do so within this sixty day period, the appeal is to stand dismissed. Appellant shall pay the cost of this appeal; all other costs to await the final outcome of the litigation.